DETAILED ACTION
Status of Claims:
Claims 1-10 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1:
	The claim refers to “the supernatant” in line 7, “the supernatant from the A2/O tank” in line 8 and “the treated supernatant” in line 9. There is insufficient antecedent basis for these terms within the claims. The term “supernatant” further renders the claims indefinite because it is not clear is a separation step is being required. Supernatants typically refer to a liquid layer 

Regarding Claims 2, 6, and 8:
	The claims use the term “preferably” this term renders the claims indefinite because it is not clear if the limitations that follow are required by the claim or not. For the purposes of examination “preferably” will be interpreted as “optionally.”

Regarding Claim 7:
	The claim uses the phrase “such as” this limitation renders the claim indefinite because it is not clear if the limitations that follow are required by the claim or not.  

Regarding Claim 10:
	Claim 10 refers to the “supernatant.” The term “supernatant” is indefinite for the same reasons as in claim 1. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 1 and 6-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 7, and 10 of copending Application No. 16/770,755 in view of Chen et at (CN1049446679 English machine translation provided). 

Regarding Claim 1: 
	The claims of the copending application disclose the device for preventing and controlling pollutants in the reuse of reclaimed water in agricultural activity areas with extreme water shortage, wherein the device includes an A/O tank (1), a nano-aeration tank (2) and a 5quick soil infiltration device (constructed wetland) (3) connected in sequence (see claim 10), the A/O tank (1) is fed with wastewater to be treated, and the wastewater is treated sequentially in an anoxic tank (102) and an aerobic tank (103), thereafter the supernatant of the wastewater treated by the aerobic tank (103) is transported into the nano-aeration tank (2); 10in the nano-aeration tank (2), the supernatant from the A/O tank (1) is treated in aerobic environment, and the treated supernatant is transported to the quick soil infiltration device (3); one or more layers of fillers are laid in the quick soil infiltration device (3), so that the supernatant is allowed to flow through each layer of the fillers to 15degrade or remove pollutants (see claims 1 and 10).
	The claims of the copending application do not disclose an A2/O tank with an anaerobic tank (101).
	Chen teaches treating water with an A2/O (see para. 0005) tank including an anaerobic tank (101) (see para. 0009), upstream of a wetland (see para. 0012).


Regarding Claims 6-10:
	The claims of the copending application, as modified, disclose the limitations of claims 6-10. Claim 6 corresponds to claim 2, claim 7 corresponds to claim 3, claim 8 corresponds to claim 7. Claim 9 is directed to a product by process limitation, as claim 2 of the copending application discloses the same product (functional biochar) the product limitations are met. Claim 10 corresponds to claims 9 and 10 of the copending application as modified.
This is a provisional nonstatutory double patenting rejection.

Claims 1-4 and 6-10 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,174,184 in view of Chen et at (CN1049446679 English machine translation provided). 

Regarding Claim 1:

	The claims of the copending application do not disclose an A2/O tank.
	Chen teaches treating water with an A2/O (see para. 0005) tank upstream of a wetland (see para. 0012).
	The patent and Chen are analogous inventions in the art of wetland based water treatment. It would have been obvious to one skilled in the art before the effective filing date of the invention to replace the acidification tank of the patent with the A2/O tank of Chen because it is the simple substitution of one known reactor used upstream of a wetland with another known reactor for use upstream of a wetland, obviously resulting in treatment of the water with an expectation of success. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved (see KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007), MPEP § 2143, B.).

Regarding Claim 2:
	The claims of the patent, as previously modified, disclose the device according to claim 1, characterized in that, the anaerobic tank (101) of the A2/O tank (1) are added with aquatic plants, such as duckweed and algae, which are acidified and digested in the anaerobic 20and anoxic environment in the A2/O tank (1), and then organic matters are degraded in aerobic environment; the anaerobic tank (101) and the anoxic tank (102) of the A2/O tank (1) are equipped with an agitator (8) to crush aquatic plants; 1preferably, the COD of the supernatant in the A2/O tank (1) is higher than 200 mg/L (see claim 7). The COD of the supernatant does not add patentable weight to a device claim. 

Regarding Claim 3:
	The claims of the patent, as previously modified, disclose the device according to claim 1, characterized in that, 5an aeration disk (10) is set at the lower parts of the aerobic tank (103) of the A2/O tank (1) and the nano-aeration tank (2), and an oxygen-containing fluid is introduced through the aeration disk (10) into the aerobic tank (103) and the nano-aeration tank (2) (see claim 6); preferably, the oxygen-containing fluid is nano-bubble water or the aqueous 10solution containing tiny bubbles with a size of 100-500 nm and dissolved oxygen amount of 10-25 mg/L.

Regarding Claim 4:


Regarding Claim 6, 7, 9, and 10:
	Claim 6 is disclosed by claims 1 and 2 of the patent. Claim 7 is disclosed by claim 3. Claim 9 is directed to a product by process limitation.  As the claims of the patent disclose the same product (functional biochar) the device limitations are met. Claim 10 is disclosed by claims 1, 6,  and 7 as previously modified. 

Regarding Claim 8:
	The claims of the patent do not explicitly teach what wetland plants are planted. 
	Chen further teaches plants planted in the wetland (see para. 0012).
	It would have been obvious to one skilled in the art to add the plants of Chen to the quick soul infiltration device (wetland) of the patent because it adds further treatment to the .

Claim 5 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,174,184 in view of Chen et at (CN1049446679 English machine translation provided) and further in view of Wu et al (CN 106336091, English machine translation provided).

Regarding Claim 5:
	The claims of the patent (as previously modified) disclose the device according to claim 1. 
	The claims of the patent do not disclose carbon fiber ecological grass in the nano-aeration tank.
	Wu teaches placing carbon fiber ecological grass (ecological carbon fiber material) see para. 0006) in an aeration tank upstream of a wetland (see para. 0006, 0010).
	The patent and Wu are analogous inventions in the art of wetland based water treatment. It would have been obvious to one skilled in the art before the effective filing date of the invention to add the carbon fiber grass of Wu to eh nano-aeration tank of the patent because it adds surface area for a biofilm which shortens the treatment time and increases the treatment capacity (see Wu para. 0006). 

Claims 1-4 and 6-10 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,230,485 in view of Chen et at (CN1049446679 English machine translation provided). 

Regarding Claim 1:
	The claims of the patent disclose the device for preventing and controlling pollutants in the reuse of reclaimed water in agricultural activity areas with extreme water shortage, wherein the device includes a hydrolysis tank (see claim 1), a nano-aeration tank (see claim 1) and a 5quick soil infiltration device (constructed wetland) (3) connected in sequence (see claim 1), the hydrolysis tank is fed with wastewater to be treated, thereafter the supernatant of the wastewater treated by the acidification tank is transported into the nano-aeration tank (2); 10in the nano-aeration tank (2), the supernatant is treated in aerobic environment, and the treated supernatant is transported to the quick soil infiltration device (3); one or more layers of fillers are laid in the quick soil infiltration device (3), so that the supernatant is allowed to flow through each layer of the fillers to 15degrade or remove pollutants (see claims 1 and 10).
	The claims of the copending application do not disclose an A2/O tank.
	Chen teaches treating water with an A2/O (see para. 0005) tank upstream of a wetland (see para. 0012).
	The patent and Chen are analogous inventions in the art of wetland based water treatment. It would have been obvious to one skilled in the art before the effective filing date of the invention to replace the hydrolysis tank of the patent with the A2/O tank of Chen because it is the simple substitution of one known reactor used upstream of a wetland with 

Regarding Claim 2:
	The claims of the patent, as previously modified, disclose the device according to claim 1, characterized in that, the anaerobic tank (101) of the A2/O tank (1) are added with aquatic plants, such as duckweed and algae, which are acidified and digested in the anaerobic 20and anoxic environment in the A2/O tank (1), and then organic matters are degraded in aerobic environment; the anaerobic tank (101) and the anoxic tank (102) of the A2/O tank (1) are equipped with an agitator (8) to crush aquatic plants; 1preferably, the COD of the supernatant in the A2/O tank (1) is higher than 200 mg/L (see claim 2). The COD of the supernatant does not add patentable weight to a device claim. 

Regarding Claim 3:
	The claims of the patent, as previously modified, disclose the device according to claim 1, characterized in that, 5an aeration disk (10) is set at the lower parts of the aerobic tank (103) of the A2/O tank (1) and the nano-aeration tank (2), and an oxygen-containing fluid is introduced through the aeration disk (10) into the aerobic tank (103) and the nano-aeration tank (2) (see claim 3); preferably, the oxygen-containing fluid is nano-bubble water or the 

Regarding Claim 4:
	The claims of the patent, as previously modified, teaches the device according to claim 1, characterized in that, microorganisms are added in the nano-aeration tank (2) (see claims 4), and said 15microorganism is Bacillus sp.; the average molecular weight of organic matters in water from the nano- aeration tank (2) is lower than 308.24 Da. The claims are directed to a device, not a method. The specific bacteria and average molecular weight of organic matters in the water from the nano-aeration tank are method limitations. Method steps only add patentable weight to device claims to the extent that the prior art device mist be capable to the same method. In the instant case, as the same device is disclosed it could be operated in the same way.

Regarding Claim 6, 7, 9, and 10:
	Claim 6 is disclosed by claim 5 of the patent. Claim 7 is disclosed by claim 8. Claim8 is disclosed by claim 7. Claim 9 is directed to a product by process limitation.  As the claims of the patent disclose the same product (functional biochar) the device limitations are met. Claim 10 is disclosed by claim 1 as previously modified. 

Claim 5 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,230,485 in view of Chen et at (CN1049446679 English  in view of Wu et al (CN 106336091, English machine translation provided).

Regarding Claim 5:
	The claims of the patent (as previously modified) disclose the device according to claim 1. 
	The claims of the patent do not disclose carbon fiber ecological grass in the nano-aeration tank.
	Wu teaches placing carbon fiber ecological grass (ecological carbon fiber material) see para. 0006) in an aeration tank upstream of a wetland (see para. 0006, 0010).
	The patent and Wu are analogous inventions in the art of wetland based water treatment. It would have been obvious to one skilled in the art before the effective filing date of the invention to add the carbon fiber grass of Wu to eh nano-aeration tank of the patent because it adds surface area for a biofilm which shortens the treatment time and increases the treatment capacity (see Wu para. 0006). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (CN 106336091, English machine translation provided) in view of Li et al (CN 201873573, English machine translation provided).

Regarding Claim 1:
	Wu teaches the device for preventing and controlling pollutants in the reuse of reclaimed water in agricultural activity areas with extreme water shortage, wherein the device includes an A2/O tank (1) (combination of anaerobic pool, anoxic pool, and first-level aerobic 2/O tank (1) is fed with wastewater to be treated, and the wastewater is treated sequentially in an anaerobic tank (101), an anoxic tank (102) and an aerobic tank (103), thereafter the supernatant of the wastewater treated by the aerobic tank (103) is transported into the aeration tank (2); 10in the aeration tank (2), the supernatant from the A2/O tank (1) is treated in aerobic environment, and the treated supernatant is transported to the quick soil infiltration device (3) (see para. 0010, 0011); one or more layers of fillers are laid in the quick soil infiltration device (3), so that the supernatant is allowed to flow through each layer of the fillers to 15degrade or remove pollutants (sand layer, oyster shell layer, gravel layer) (see para. 0010).
	Wu does not teach that the aeration tank is a nano-aeration tank.
	Li teaches treating water upstream of a wetland with a nano-aeration tank.
	Wu and Li are analogous inventions in the art of wetland based water treatment. It would have been obvious to one skilled in the art before the effective filing date of the invention to replace the aerator of the second-level aerobic pool of Wu with the nano-aeration aerator of Li because it is the simple substitution of one aeration device with another aeration device, obviously resulting in the oxygenation of the water (see Li para. 0012) with an expectation of success.  The simple substitution of one known element for another is likely to be obvious when predictable results are achieved (see KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007), MPEP § 2143, B.).

Regarding Claim 3:
2/O tank (1) and the nano-aeration tank (2), and an oxygen-containing fluid is introduced through the aeration disk (10) into the aerobic tank (103) and the nano-aeration tank (2) plurality of aeration discs) (see Wu para. 0015); preferably, the oxygen-containing fluid is nano-bubble water or the aqueous 10solution containing tiny bubbles with a size of 100-500 nm and dissolved oxygen amount of 10-25 mg/L.

Regarding Claim 4:
	Wu, as previously modified, teaches the device according to claim 1, characterized in that, microorganisms are added in the nano-aeration tank (2) (biofilm grows in the aeration tank, therefore microorganism are added) (see Wu para. 0010), and said 15microorganism is Bacillus sp.; the average molecular weight of organic matters in water from the nano- aeration tank (2) is lower than 308.24 Da. The combination does not disclose the microorganism added. However, adding microorganisms to the nano-aeration tank is a method step. Method limitations only add patentable weight to the extent that the prior art device must be capable of the same method. In the instant case, as microorganisms are present in the nano-aeration tank they can be added to the nano-aeration tank and the molecular weight or the organism matter from the nano-aeration tank can be lower than 308.24 Da.

Regarding Claim 5:


Regarding Claim 10:
	Wu, as previously modified, teaches the method for preventing and controlling pollutants in the reuse of reclaimed water in agricultural activity areas with extreme water shortage, by using the device according to claim 1; wherein the 10method includes: providing the A2/O tank (1), the nano-aeration tank (2) (nano-aeration tank is disclosed by Li, see rejection of claim 1) and the quick soil infiltration device (3) connected in sequence; feeding wastewater to be treated into the A2/O tank (1), sequentially treating the wastewater in anaerobic, anoxic and aerobic environment, and then transporting the supernatant of the treated wastewater into the nano-aeration 15tank (2); treating the supernatant from the A2/O tank (1) in aerobic environment in the nano-aeration tank (2), and transporting the treated supernatant to the quick soil infiltration device (3); feeding the supernatant of the wastewater treated by the nano-aeration tank 20(2) into the quick soil infiltration device (3), and also into one or more layers of fillers laid in the quick soil infiltration device (3) to degrade or remove pollutants (see Wu para. 0010).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (CN 106336091, English machine translation provided) in view of Li et al (CN 201873573, English machine translation provided) and further in view of Austin et al (USPN 6,811,700).


	Wu, as previously modified, teaches the device according to claim 1.
	Wu does not disclose that the anaerobic tank (101) of the A2/O tank (1) are added with aquatic plants, such as duckweed and algae, which are acidified and digested in the anaerobic 20and anoxic environment in the A2/O tank (1), and then organic matters are degraded in aerobic environment; the anaerobic tank (101) and the anoxic tank (102) of the A2/O tank (1) are equipped with an agitator (8) to crush aquatic plants; 1preferably, the COD of the supernatant in the A2/O tank (1) is higher than 200 mg/L. The addition of aquatic plants to the anaerobic tank is a method step and does not add patentable weight to a device claim. Method steps only limit device claims to the extent that the prior art device must be capable of the same method. In the instant case plants could be added to the anaerobic tank of Wu.
	Austin teaches a device for treating water comprising a reactor (fixed film reactor for treatment of organics 13) (see col. 4 lines 26-31) upstream of aquatic plant treatment. Austin further teaches an agitator in the reactor (propeller 15) (see col. 4 lines 51-52). Crushing aquatic plants is the intended use of the agitator. The intended use of a device does not add patentable weight to the claim.
	Wu, as previously modified, and Austin are analogous inventions in the art of water treatment. It would have been obvious to one skilled in the art to add the agitator (propeller) of Austin to the anaerobic tank of Wu because it ensures that the water come into contact with the entire medium surface (see Austin col. 4 lines 51-58) and it is desirable in Wu for the water to contact surfaces (oyster shells) (see Wu para. 0055).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A NORRIS whose telephone number is (571)272-5133. The examiner can normally be reached M-Th 7:30-5 F: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.